Title: To James Madison from John Mathieu, 25 September 1804 (Abstract)
From: Mathieu, John
To: Madison, James


25 September 1804, Naples. “I had the honor of receiving your letter from the Department of State dated June 2d. 1804—I am happy to hear that Congress is come to the resolution of sending a superior force into these seas, to awe the wile [sic] Powers of Barbary into a sense of justice, & humanity.
“I understand that Comdr. Preble is at Malta I suppose waiting for a reinforcement. I have taken care to inform our Captains here, & the different our [sic] Consular Agents of the change which is to take place in the Mediterranean Passports.
“I have the honor to hand you the Statement of the Ships arrived here since Jany. last until June [not found].
“We have no well founded news in this place, only that many Russian Troops from the black sea are come into the Ionian Islands.”
